 NATIONAL CAR RENTAL SYSTEM, INCNational Car Rental System, Inc. and Local Union723, a/w International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpersof America. Case 22-CA-8296September 16, 1980DECISION AND ORDEROn October 26, 1979, Administrative Law JudgeDavid S. Davidson issued the attached Decision inthis proceeding. Thereafter, Respondent and theGeneral Counsel filed exceptions and supportingbriefs, and Respondent filed an answering brief.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs' and has decided to affirm the rulings, find-ings,2and conclusions of the Administrative LawJudge only to the extent consistent herewith and tomodify his remedy.Respondent operates a number of facilitiesthroughout the United States from which it leasesand rents cars or trucks. The present dispute in-volves such a facility for trucks which Respondentoperated in Newark, New Jersey.3The Union hadrepresented a unit of mechanics and garagemenemployed by Respondent at this site for over 10years and had negotiated a succession of bargainingagreements during this period. However, on orabout February 26, 1978, Respondent ceased oper-ations at this site, assigned certain of its lease ac-counts, and moved the remainder of its operationsto a new facility located approximately 20 milesdistant in Edison, New Jersey. For reasons statedbelow, we find that Respondent violated Section8(a)(1) and (5) of the Act by not bargaining overthe effects of these decisions and that it violatedSection 8(a)(1) and (3) of the Act by its failure toconsider transferring any of its Newark employeesto the Edison location.However, we dismiss those allegations that Re-spondent violated Section 8(a)(l) and (5) by notbargaining over the decisions to open Edison andto sell and close the Newark facility.Prior to closing, Respondent had found theNewark site less than satisfactory. The entrance tothe garage was too small and required the largeri Respondent has requested oral argument. This request is herebydenied as the record, the exceptions, and the briefs adequately present theissues and the positions of the parties2 Respondent has excepted to certain credibility findings made by theAdministrative Law Judge It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect Standard Dry Wall Products,Inc. 91 NLRB 544 (1950), enfd 188 F.2d 362 (3d Cir. 1951) We havecarefully examined the record and find no basis for reversing his findingsI Respondent also operates two other facilities in the Newark area forthe lease and rental of cars These facilities are not the subject of thepresent proceeding252 NLRB No. 27trucks' air deflectors to be dismantled in order toallow their entry into the garage. In addition, thefuel pumps were inconveniently located. Beginningin 1975, Respondent began looking for either a re-placement or a satellite facility. In April 1977, theEdison site was located. In June 1977, Respond-ent's Newark manager, Manning, developed a pro-posal for locating a satellite facility in Edison andpresented it to a committee, including GeneralManager Lavery. At this time the Newark facilityserviced approximately 53 rental and 77 leasetrucks. Manning's proposal recommended that, bymeans of acquisition and transfer of vehicles,Newark's supply of rental vehicles be slightly de-creased from 53 to 45 and that Edison commenceoperations with 37 such vehicles. Manning furtherrecommended that 10 lease trucks from 4 lease ac-counts4be transferred along with these accountsfrom Newark to Edison, and that several unit andnonunit employees also be transferred. Althoughthe proposal was accepted in all other respects,Lavery rejected Manning's proposal that the unitemployees be transferred, stating that he had itstraight from Respondent's president that therewould not be a union at Edison. After the meeting,Manning told Region Service Manager Rozich thatEdison would be nonunion, and Rozich passed thisinformation on to employees Beard and Bonilla.Respondent initially intended that the Edison fa-cility begin operations in the summer of 1977.However, the lease for the property was not signeduntil the end of August, and zoning problemscaused occupancy to be postponed until the follow-ing February. In November, in order to prepareEdison as a satellite to Newark, Respondent placedorders for tools and equipment for the Edison fa-cility. Although Respondent continued to be inter-ested in an alternate site for the main Newark loca-tion at this time, it also planned for capital im-provements at the existing Newark site; specificallythe installation of new fuel tanks and a serviceisland.In November 1977, Jack Kirk, a representativefrom Truck Lease Incorporated, inquired about thepurchase of some of Respondent's Newark leaseaccounts. Subsequent to Kirk's inquiry, Lavery re-viewed Respondent's October financial statementwhich showed a continuation in a pattern of lossesat Newark,sand directed that negotiations contin-ue regarding Kirk's inquiry. Pending these negotia-tions with Kirk, Respondent postponed the capital' At this time Respondent serviced approximately 20-25 accounts at itsNewark facility' Despite these losses, Respondent had never considered terminating itsNew Jersey truck rental and leasing operation, as it wished to retain aposition" in New Jersey as part of its national operations159 DECISIONS OF NATIONAL LABOR RELATIONS BOARDimprovements planned for the Newark location.Respondent's position in these negotiations wasthat it wished to divest itself of all accounts that itdid not plan to transfer to Edison. As Kirk's finaloffer was more limited, no agreement was reached.Kirk's inquiry, however, was followed by twoothers, including one on January 12, 1978, by JohnManning, on behalf of Champion Truck Rentals,Inc., who by that time had ceased working for Re-spondent. Manning offered to buy all of Respond-ent's remaining Newark accounts, as well as the ap-plicable lease trucks. By the end of January or thebeginning of February Respondent considered thatit had a "solid deal" for selling the Newark ac-counts and the related trucks either to Manning orto another bidder. The negotiations with Manningproved successful, and his written sales agreementproffered on February 17 was signed by Respond-ent a few days later. Under this agreement, 22 leaseaccounts and 41 lease trucks were to be sold toChampion,6who would also sublease Respondent'sNewark facility. In addition, Champion agreed topay $10,000 for the goodwill represented by thesetruck leases.Prior to the execution of this written agreement,however, it appears that Respondent had reachedoral agreement with Champion, because on Febru-ary 16, prior to the proffer of the written proposal,Respondent mailed letters to its truck lessees,whose accounts were being assigned, informingthem that Champion was to take over their ac-counts on February 26 and that their vehicleswould be serviced by Champion at the Newark lo-cation.7During this entire period, Respondent failed tokeep the Union apprised of its plans with respect tothe Newark and Edison facilities. At no time wasthe Union informed that Respondent was negotiat-ing for the sale of certain of its accounts. Respond-ent even made some attempt at preventing employ-ees from learning the details of its plans for theNewark facility. Respondent's director of truckingoperations, Davis, visited the Newark facility inDecember 1977 and informed Newark ServiceManager Fecher that Respondent was going toclose the Newark location and open a nonunionshop in Edison, but that he was not to mentionanything to the mechanics.Nevertheless the employees at Newark and theUnion became aware that something was about tooccur at the Newark facility. During a Christmas6 Initially, two of the accounts for approximately eight trucks refusedto allow the servicing of their trucks to be assigned to Champion, butthey subsequently agreed to the assignment.I On February 16 Respondent also addressed letters to its customrswhose accounts were to be retained, notifying them that Respondent wasrelocating in Edison.party later in December, Fecher disregardedDavis' instructions to remain silent and revealed toseveral employees that Respondent was going tomove and do away with the Union. About thistime, Respondent's new city manager, Monusky,also told Union President Zingone that Respondentwas contemplating a move, possibly to Edison, buthe did not say what its effect on the Newark em-ployees would be. Zingone, who earlier had heardfrom employees rumors that such a move mightoccur, did not inquire further into the matter.During negotiations between Champion and Re-spondent, Manning indicated that he was interestedin hiring some of Respondent's mechanics." Man-ning spoke to some of the mechanics, and offered afew of them jobs with Champion. After Manningmade one such offer to employee Beard in Febru-ary, Beard inquired of Newark Manager Monuskywhat his situation was with Respondent. Monuskyreplied that he did not have to worry about his job,that he had his job with Respondent. On at leasttwo occasions in mid-February, Manning visitedRespondent's Newark facility and solicited employ-ees for Champion. After Monusky complained tothe person responsible for negotiating the transac-tion with Manning, Monusky was instructed to tellManning to cease his solicitation as the agreementhad not yet been finalized. Manning, however,countered that Champion was about to make itsoffer. A few days later Respondent received thewritten offer.During the period of negotiations with Champi-on, Respondent began to take applications foropenings at Edison.9Interviews for these positionstook place at Newark in late February, and twomechanics and one garageman were hired.After the agreement was executed, Respondentbegan to implement the changes necessary for themove to Edison and the assignment of the accountsto Champion. On or about February 22, Respond-ent's operations manager, Davis, informed Mon-usky that he and three other nonunit employees as-signed to Newark were being transferred toEdison, but that all other persons were to be termi-nated.'°The next day, Monusky called the unit ga-ragemen and mechanics into his office and gavethem letters advising them that they were beinglaid off on February 25. When Monusky told themI Respondent has not supported its contention that Champion desiredto hire all of Respondent's mechanics and garagemen.9 Respondent provided the General Counsel with a list of job appli-cants for openings at Edison which indicated that applications were sub-mitted between January 26 and February 25, 1978. For reasons unex-plained in the record, this list did not include any of the employees whowere actually hired for the openings at the Edison facility.'" The effect of this instruction was that all unit employees were to beterminated, as well as three unrepresented employees.160 NATIONAL CAR RENTAL SYSTEM, INC.that Respondent was relocating at Edison, some ofthem inquired about being transferred there. Mon-usky replied that there was nothing he could do forthem and that it was out of his hands.After Monusky was told to notify the employeesof their termination, Respondent's labor relationsmanager, Sanville, called Union President Zingoneand told him that the Newark employees werebeing terminated and that Respondent was relocat-ing in Edison. Zingone replied that he wanted tocheck on the legality of the situation. The next dayZingone called Sanville, told him that Respond-ent's actions were illegal, and that he would fileunfair labor practice charges against Respondent.Thereafter, Zingone went to the Newark facilityand ascertained that the unit employees had beennotified of their termination. When Zingone pro-tested the terminations, Monusky replied that itwas out of his hands and that Zingone had no con-trol over the situation.During the following weekend, Respondenttransferred all of its equipment from Newark to theEdison facility. 1 On February 26, Championbegan operations at the Newark site, and Respond-ent opened its Edison facility.At the time of the relocation, Respondent had aninventory of 88 lease and rental trucks inNewark.12Of this number, 33 lease trucks under19 accounts were immediately assigned to Champi-on, and an additional account for 6 trucks was re-tained by Respondent but serviced by Championfor Respondent in Newark under a subcontract.Servicing of the vehicles in the remaining accountswas transferred at that time to the Edison facility,as were the rental trucks.'3During the next sever-al months, five additional accounts serviced by Re-spondent at Newark and then at Edison were as-signed to Champion. 14 These additional assign-ments were for accounts involving 28 lease trucks.By the end of July 1978, Respondent retained atEdison only four Newark accounts for nine leasetrucks, as well as the transferred rental trucks.In his Decision the Administrative Law Judgedismissed the allegations that Respondent violatedSection 8(a)(l) and (5) of the Act by its sale andassignment to Champion, relocation to Edison, and" Almost all of the previously ordered equipment for the Edison fa-cility was warehoused and eventually delivered to other locations.12 The record is silent as to how or why Respondent's inventory oflease and rental trucks was reduced from approximately 130 in June 1977.to 88 in February 1978. Almost all of the vehicles deleted from the fleetat Newark were rental trucks.13 Four accounts for five lease trucks from Newark were terminated inJanuary and February 1978, and continued to be carried on Respondent'sbooks at Newark. The record does not indicate what happened to thesefive trucks.'' Included among these five accounts were two accounts for eighttrucks which were originally included in the sales agreement betweenRespondent and Champion See fn. 6, supra.termination of all unit employees without providingnotice to the Union or an opportunity to bargainwith Respondent over these decisions and their ef-fects upon represented employees. Relying on Gen-eral Motors Corporation, GMC Truck & Coach Divi-sion, 5he found that the sale of the truck and leaseaccounts as well as the sublease of the Newark fa-cility to Champion involved a "significant invest-ment or withdrawal of capital" as to "affect thescope and ultimate direction of the enterprise," andwas essentially financial and managerial in nature.Consequently he found that Respondent had noduty to bargain over this decision. With respect toRespondent's duty to bargain over the decision toclose the Newark facility and open the one atEdison, the Administrative Law Judge found thatthe Union waived its right to any such bargaining,even assuming that such existed. The Administra-tive Law Judge reasoned that by late Decemberthe union president had become aware of rumorsof a move and that Respondent's Newark managerhad advised him that Respondent was contemplat-ing such a move to Edison. Given such notice, hefound the Union had an obligation to request bar-gaining at that time, and by failing to do so waivedits right to bargain over the decision to move.Moreover, because Respondent notified the Unionon February 22 of its decision to relocate and ter-minate the unit employees, he found that this notifi-cation as well as the notification in December pro-vided the Union with sufficient opportunity to bar-gain over the effects of these decisions, and thatthe Union's failure to request such bargaining simi-larly resulted in the waiver of its right thereto.Nevertheless, the Administrative Law Judge didfind that Respondent violated Section 8(a)( ) and(3) of the Act by its systematic exclusion of theNewark unit employees from consideration for em-ployment at Edison. In support of this conclusion,the Administrative Law Judge observed thatduring the initial plans for the opening of EdisonRespondent expressed its animus by stating thatEdison would be nonunion. Furthermore, he ob-served that the record showed that Respondentwas aware that Newark would be closing evenbefore it hired employees for Edison, but that at notime did it ever ask any of the Newark employeesif they wished to transfer to Edison.In its exceptions, the General Counsel contendsthat Respondent had an obligation to bargain overits decision to terminate and relocate a portion ofits business and the effects thereof, regardless of'5 !91 NLRH 951 (1971), enfd. sub nom. International Union, UnitedAutomobile. Aerospace and Agricultural Implement Workers of Amer-ica, UAW and its Local 64, UAW v. NL.R.R., 470 F.2d 422 (D.C Cir1972)161 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe existence of economic or other business consid-erations. The General Counsel claims that theBoard has restricted the application of GeneralMotors, supra, to instances where an employer de-cides to eliminate itself as an employer from a par-ticular business, citing Summit Tooling Company,and Ace Tool Engineering Co., Inc., 195 NLRB 479(1972). The General Counsel further contests theconclusion that the Union waived its right to bar-gain over these decisions and their effects. In thisregard, it notes that the Union first received noticeof the changes on February 22,'6 after the matterhad become a fail accompli, and that the Unionpromptly contested the legality of the changes.Moreover, Respondent precluded further bargain-ing by informing the Union that the latter had nocontrol over the situation and that the employeeswere being terminated. Finally, the General Coun-sel contends that the Administrative Law Judge'sremedy is too limited in that he failed to find thatRespondent should be required to recognize andbargain with the Union at the Edison facility.Respondent claims that it has not violated Sec-tion 8(a)(1) and (3) of the Act as described above.It asserts that it had no duty to hire Newark em-ployees at Edison,17and that the competent evi-dence does not show that any of the employees orthe Union on their behalf ever requested employ-ment at Edison.'8In answer to the General Coun-sel's exceptions, Respondent reasserts the argumentmade by it to the Administrative Law Judge thatthe Union contractually waived its right to bargainover the matters discussed above. This contractualprovision in effect at all material times herein,which was relied on by Respondent, states in perti-nent part:[T]he Employer and the Union, for the life ofthis agreement each voluntarily and unquali-fiedly waives the right, and each agrees thatthe other shall not be obligated to bargain col-lectively with respect to any subject or matternot specifically referred to or covered in thisAgreement, even though such subject ormatter may not have been within the knowl-edge or contemplation of either or both of theparties at the time that they negotiated orsigned this Agreement.:6 The General Counsel asserts that the December notice from Mon-usky to the Union regarding a contemplated move to Edison was inad-equate due to the fact that at the time no mention was made of the futureof the Newark facility or the Newark employees.17 Respondent bases this claim on the fact that the current bargainingagreement recognized the Union only for employees at the specificNewark facilityI$ Respondent claims that only incompetent hearsay testimony was re-ceived regarding employees' requests for transfer to Edison. Respondentbases this claim on the fact that only persons who heard the requests, andnot those who themselves made such requests, testified at the hearingFor the reasons stated below, we agree with theAdministrative Law Judge's conclusion that Re-spondent has not violated Section 8(a)(1) and (5) ofthe Act by refusing to notify the Union and bar-gain over the decision to open the facility atEdison, sell the majority of its lease accounts toChampion, and terminate operations at the Newarkfacility. We also agree with his conclusion that Re-spondent violated Section 8(a)(1) and (3) of the Actby its systematic exclusion of the unit employees inNewark from consideration for employment atEdison. However, we disagree with his finding thatthe Union waived its right to bargain over the ef-fects of the decisions indicated above. Accordingly,we find that Respondent also violated Section8(a)(1) and (5) of the Act by its failure to notify theUnion in a timely fashion and provide it with anopportunity to bargain over the effects of theabove decisions.At the time Respondent initially planned to openthe facility in Edison, that facility was intended tooperate as a satellite of the Newark operation.While the General Counsel correctly notes thatsome lease accounts were to be transferred fromNewark to Edison, it appears that according to theproposal Newark's inventory of lease and rentalvehicles would be only slightly reduced, from 130to 112 vehicles. Accordingly, it is far from certainthat such a reduction would have entailed theelimination of unit positions at Newark. In addi-tion, due to the significant time period between theinitial acceptance of the proposal in June 1977 toopen the facility at Edison and its actual com-mencement in February 1978, it is speculative thatthe opening at Edison alone would have had anyadverse impact on the Newark employees. Accord-ingly, the record does not support the GeneralCounsel's argument that Respondent violated Sec-tion 8(a)(l) and (5) of the Act by not notifying andbargaining with the Union regarding the decisionto open the satellite facility at Edison.We further find that the Administrative LawJudge correctly relied on General Motors, supra, inconcluding that Respondent did not violate Section8(a)(l) and (5) of the Act by its failure to bargainwith the Union regarding the decision to sell thebulk of its accounts to Champion and cease oper-ations at Newark.'9The General Counsel does notcontest that Respondent's motive for its agreementwith Champion was based solely on economic con-siderations, and was in response to inquiries fromthird parties. The agreement with Champion result-19 Chairman Fanning does not agree with this finding. See his dissent-ing opinion in General Motors Corporation, uprao. Moreover, he does notconsider the General Motors decision controlling in the situation present-ed here.162 NATIONAL CAR RENTAL SYSTEM, INC.ed in the liquidation of Respondent's operation inNewark, the sale of over 40 trucks,20approximate-ly half of its inventory of trucks, and a sublease ofthe Newark site. Accordingly, we agree that thedecision to sell the accounts to Champion and toturn over its Newark facility was a decision "essen-tially financial and managerial in nature," involvinga "significant investment or withdrawal of capital"affecting the "scope and ultimate direction of anenterprise," as stated in General Motors, and there:fore did not require advance bargaining regardingthe decision.While we have found that Respondent lawfullymade the decision to open a satellite facility atEdison, and that Respondent's subsequent agree-ment to sell and sublease the bulk of its operationat Newark was also lawful, the combined effect ofthese two decisions was to have a pronouncedimpact on the represented employees at Newark.The Edison facility was to receive all of the re-maining accounts and trucks from Newark upon itsclosing, and Edison's operations were no longer tobe that of a satellite to the Newark facility. As aresult, the jobs of unit employees at Newark wereto be eliminated.21However, during negotiationswith Champion, Respondent failed to inform theUnion or the employees that the jobs of the unitemployees were in jeopardy. On the contrary, theevidence shows that the Newark manager misledone of the unit employees by telling him that hisjob was secure. The first the Union or the employ-ees heard of the closing of the Newark facility wason February 22, simultaneously with the notifica-tion that the entire unit was being terminated. Wedisagree with the Administrative Law Judge's con-clusion that the Union's failure specifically to re-quest effects bargaining at this time resulted in theUnion waiving this right. On the contrary, theUnion immediately contested the propriety of theRespondent's precipitous announcement that allunit employees were being terminated, but was toldthat it had no control in the situation. Had Re-spondent not announced the closing and termina-tions as a fait accompli, it is clear the Union couldhave offered various proposals, such as transferringthe unit employees to Edison. Respondent's an-nouncement, however, precluded such a requestand clearly indicated that any attempt at bargainingwould have been futile. Cf. Walter Pape, Inc., 205NLRB 719 (1973). Accordingly, we find that the20 While some of these trucks were not immediately transferred toChampion due to the initial refusal of some accounts to allow such as-signment, Respondent was eventually successful in securing such approv-al See fn 13. supra21 Indeed, according to a provision in the agreement with Champion,Respondent was obligated to "terminate or reassign all of its employeesat the Newark facility effective the time of closing"Union did not waive its right to effects bargaining,and that Respondent violated Section 8(a)(l) and(5) of the Act by depriving it of the opportunity todo so.22Finally, we agree with the Administrative LawJudge's finding that Respondent violated Section8(a)(l) and (3) of the Act by systematically refusingto consider Newark employees for positions atEdison. The record contains repeated instancesdemonstrating that Respondent sought to preventthe Union from representing Edison employees,and that it specifically refused to consider transfer-ring its unionized Newark employees to that sitewhen it was first planned.2:' In order to fulfill thisaim, it subsequently failed to inform Newark em-ployees that there were openings at Edison, evenafter it became clear that the Newark facility wasto be closed. Several employees, however, uponbeing informed that they were about to be termi-nated, promptly inquired about transfers toEdison.24Newark Manager Monusky, however,rejected these inquiries, and stated that his handswere tied. For those reasons, we agree with theAdministrative Law Judge that Respondent discri-minatorily refused to consider transferring Newarkemployees to the Edison facility.AMENDED CONCLUSIONS OF LAWIn view of the above, the Administrative LawJudge's Conclusions of Law are amended to deleteConclusion of Law 4 and to add the following:"4. By failing and refusing to bargain in goodfaith with Local Union 723 concerning the effectsof its decision to sell part of its business to Champi-on Truck Rental, Inc., and to transfer the remain-der to Edison, New Jersey, Respondent has en-22 We reject Respondent's argument that the contract's zipper clause.quoted above, acted as a waiver of the Union's right to bargain over theeffects of Respondent's decisions discussed herein This general zipperclause does not amount to a "clear specific and unmistakable waiver" bythe Union of the right to be consulted regarding the effects of the elimi-nation of all unit positions See Pep.i-Cola Distributing Company of Knox-ville. Tennessee, Inc., 241 NLRB 869 (1979). In this regard, we note thatthe applicable bargaining agreement also provided thatThis Agreement shall be binding upon the parties hereto, their suc-cessors, administrators, executors and assigns In the event the entirebusiness is sold, leased, transferred or taken over by sale, transfer,lease assignment, receivership or bankruptcy proceedings. such busi-ness shall continue to he subject to the terms and conditions of thisAgreement for the life thereofWhile no party has made this contention. it is arguable that the transferof the remaining operation to Edison was in the nature of the "transfer"provided for above and therefore was explicitly provided for within theterms of the bargaining agreement23 The transfer (of Respondents uionized Newark employees was theonly part of Manning's June 1977 proposal which Respondent rejected atthat time.24 We find no merit in Respondent's contention that persons whoheard such inquiries, including City Manager Monusky, could not pro-vide competent testimony that such inquiries were nlade See 5 Wigmore,Evsidnce Sec 1361 (Chadhourn Res 1974)163 DECISIONS OF NATIONAL LABOR RELATIONS BOARDgaged in, and is engaging in, unfair labor practiceswithin the meaning of Section 8(a)(1) and (5) of theAct.""5. Respondent has not otherwise violated Sec-tion 8(a)(1) and (5) of the Act."AMENDED REMEDYAs a result of Respondent's unlawful failure tobargain about the effects of its closure of theNewark facility as a result of the sale to Championand relocation to the Edison facility, unit employ-ees have been denied an opportunity to bargainthrough their collective-bargaining representativeat a time when Respondent was still in need oftheir services and a measure of balanced bargainingpowers existed. Meaningful bargaining cannot beassured until some measure of economic strength isrestored to the Union. A bargaining order alone,therefore, cannot serve as an adequate remedy forthe unfair labor practices committed.Accordingly, we deem it necessary, in order toeffectuate the purposes of the Act, to require Re-spondent to bargain with the Union concerning theeffects of its closure of the Newark facility as aresult of the sale to Champion and relocation toEdison, and we shall accompany our order with alimited backpay requirement designed both to makewhole the employees for losses, if any, suffered as aresult of the violation and to recreate in some prac-ticable manner a situation in which the Union'sbargaining position is not entirely devoid of eco-nomic consequences for Respondent. We shall doso in this case by requiring Respondent to paybackpay to its employees in a manner similar tothat required in Transmarine Navigation Corporationand its Subsidiary, International Terminals, Inc., 170NLRB 389 (1968).25Accordingly, we shall order Respondent to bar-gain with Local Union 723, upon request, about theeffects on its employees of the closing of theNewark facility, and to pay these employeesamounts at the rate of their normal wages whenlast in Respondent's employ from 5 days after thedate of this Decision until the occurrence of theearliest of the following conditions: (1) The dateRespondent bargains to agreement with the Unionon those subjects pertaining to the effects of thesale and closing of the Newark facility and the re-location to Edison; (2) a bona fide impasse in bar-gaining; (3) the failure of Local Union 723 to re-quest bargaining within 5 days of this Decision, orto commence negotiations within 5 days of Re-2n Despite his dissent in liansmarne, Member Jenkins notes that theremedy there has been accepted by the courts and the oard and. sincesome type of remedy for the misconduct is needed, he is therefore willingto join in the Decision here Uncle John' PancaAe Ilouse, 232 N R 438.fn 7 (1977).spondent's notice of its desire to bargain with theUnion; or (4) the subsequent failure of Local Union723 to bargain in good faith; but in no event shallthe sum paid to any of these employees exceed theamount each would have earned as wages from thetime Respondent terminated its Newark facility tothe time each secured equivalent employment else-where, or the date on which Respondent shall haveoffered to bargain, whichever occurs first; pro-vided, however, in no event shall this sum be lessthan such employees would have earned for a 2-week period at the rate of their normal wageswhen last in Respondent's employ.We adopt the Administrative Law Judge'sremedy that Respondent be required to offer theunit employees jobs with backpay at the Edison fa-cility which they would have been offered absentthe discrimination against them. We also find meritin the General Counsel's request that it be explicit-ly stated that Respondent must dismiss, if neces-sary, any persons hired to replace these employeesas a result of such discrimination.We further find merit in the General Counsel'srequest that Respondent be required to recognizeand bargain with the Union on behalf of the ga-ragemen and mechanics employed at the Edison fa-cility. At the time of the opening of the Edison fa-cility, the entirety of its business had been trans-ferred from the Newark facility, and to that extentit represented a continuation of that operation.While no employees from Newark actually trans-ferred to Edison at that time, this result stems di-rectly from Respondent's systematic discriminationagainst the Newark employees. Although therecord does not indicate the number of employeeswho would have been willing to transfer, it doesshow that several of the 13 unit employees fromNewark attempted to do so upon notification oftheir termination, and that others who testified alsoindicated their desire to accept employment atEdison. As the record indicates that Respondentopened the Edison facility with a staff of three ga-ragemen and mechanics, a fair inference to bedrawn from these facts is that, absent Respondent'sdiscrimination, the Union would have retained itsmajority among Respondent's employees after thetransfer to the Edison facility. Fraser & JohnstonCompany, 189 NLRB 142 (1971). Accordingly, weshall order Respondent to recognize and bargainwith the Union on behalf of the garagemen andmechanics employed at the Edison facility with re-spect to rates of pay, wages, and other terms andconditions of employment.26"' Our dissenting colleagues considers a bargaining order unwarrantedHowever. we are not persuaded by his arguments or the cases he reliesContinued164 NATIONAL CAR RENTAL SYSTEM. INCAs Respondent has discharged all of the unit em-ployees at the Newark facility and has ceased oper-ations there, the posting of the required notice atthe Edison facility alone would not be sufficient toreach the former Newark employees who havebeen discriminated against. We shall, therefore,order Respondent to mail a copy of the attachednotice to each employee who was employed byRespondent and represented by the Union at thetime that Respondent closed its Newark facility, athis or her last known address, as disclosed by Re-spondent's records, or as may be amplified by theUnion. Fraser & Johnston, supra.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,National Car Rental System, Inc., Edison, NewJersey, its officers, agents, successors, and assigns,shall:1. Cease and desist from:(a) Refusing to bargain in good faith with LocalUnion 723, a/w International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpersof America, concerning the effects of its decisionto sell part of its business to Champion TruckRental, Inc., and to transfer the remainder of itsbusiness to Edison, New Jersey.(b) Refusing to consider its former employees atits Newark, New Jersey, facility for employment atits Edison, New Jersey, facility because of theirprior representation by Local Union 723.(c) In any other manner interfering with, re-straining, or coercing its employees in the exerciseof their rights under Section 7 of the Act.2. Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a) Upon request, bargain collectively with LocalUnion 723 concerning the effects on employeesrepresented by the Union at Newark, New Jersey,of its decision to sell part of its business to Champi-on Truck Rental, Inc., and to transfer the remain-der to Edison, New Jersey.on. We think the facts of this case and the decision in Fruser d Johnston,supra, clearly support a bargaining order. Here Respondent had expresslystated that the Edison facility would be nonunion, although it had decid-ed to transfer nonunit employees from Newark to Edison Further. it sub-sequently concealed the decision to transfer operations from Newark toEdison, and rejected inquiries for transfers as soon as unit employeeswere notified of the Newark closing. Any ambiguity with respect towhich and precisely how many of the 13 unit employees would havebeen rehired for the 4 Edison openings. a matter properly reserved forcompliance proceedings, should not serve to relieve Respondent of itsongoing bargaining obligations with respect to unit employees. A fair in-ference in these circumstances is that the Union would have retained itsmajority status absent Respondent's wrongdoing A contrary result wulprovide Respondent with an impermissible windfall.(b) Recognize and, upon request, bargain collec-tively with Local Union 723, as the exclusive bar-gaining representative of its garagemen and me-chanics at the Edison, New Jersey, facility andembody in a signed agreement any understandingreached.(c) Make Clifton Beard, Jesus Bonilla, RobertCarter, Otis Joyner, Hollowell McLeod, EdwardMatthews, Stanley Mayo, Vincent Mills, JosephProphete, Jesus Rivera, Henry Robinson, RobertWatson, and Richard Wojciechowski whole forany loss of pay they may have suffered by reasonof the discrimination against them in the mannerand to the extent set forth in the section of the Ad-ministrative Law Judge's Decision entitled "TheRemedy."(d) Provide such additional amounts of backpayto the above-named employees in order to remedyRespondent's failure and refusal to provide an op-portunity for effects bargaining in the manner andto the extent set forth in the section of this Deci-sion entitled "Amended Remedy."(e) Offer the above-named employees immediateemployment, subject to the conditions and limita-tions set forth in the section of this Decision enti-tled "Amended Remedy" and in the section of theAdministrative Law Judge's Decision entitled "TheRemedy."(f) Preserve and, upon request, make available tothe Board or its agents, for examination and copy-ing, all payroll records, social security payment re-cords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(g) Post at its Edison, New Jersey, facility copiesof the attached notice marked "Appendix."27Copies of said notice, on forms provided by theRegional Director for Region 22, after being dulysigned by Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered,defaced, or covered by any other material. In addi-tion, Respondent shall mail one signed copy of theattached notice marked "Appendix" to each unitemployee employed at Respondent's former27 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by)rder of I'he National Labor Relations Board" shall read "Posted Pursu-alllnt to a Judgmerlt of the United States Court of Appeals Enforcing anOrder of' Ihe Natiional I.abor Relations Board"165 DECISIONS OF NATIONAL LABOR RELATIONS BOARDNewark, New Jersey, facility at the time of itsclosing.(h) Notify the Regional Director for Region 22,in writing, within 20 days from the date of thisOrder, what steps Respondent has taken to complyherewith.IT IS FURTHER ORDERED that the complaint be,and it hereby is, dismissed insofar as it alleges vio-lations of the Act not specifically found herein.MEMBER PENELLO, dissenting in part:I dissent from my colleagues' opinion insofar asit reverses the well-reasoned Decision of the Ad-ministrative Law Judge which I would adopt in itsentirety. Thus, unlike my colleagues, I would find,for the reasons stated by the Administrative LawJudge, that the Union waived its right to bargainover the effects of Respondent's decisions to closethe Newark, New Jersey, terminal and more a por-tion of its work to Edison, New Jersey.With regard to the remedial issues raised herein,I would essentially adopt the Administrative LawJudge's recommended Order.28Under my view ofthe case, the record does not provide a sufficientbasis for the order issued by my colleagues requir-ing Respondent to bargain with the union as therepresentative of the Edison employees. Thus, theAdministrative Law Judge provided the properremedy for the unfair labor practice that Respond-ent committed of refusing to consider its Newarkterminal employees for employment at its Edisonterminal because of their representation by theUnion. It must be remebered that a finding that Re-spondent unlawfully refused to consider unit mem-bers for employment is not the legal equivalent of afinding that Respondent unlawfully refused to hireunit members, and the remedies are not the same.29Here, Respondent's obligation to offer employmentto unit employees is subject to the condition thatthey would have been hired "absent the discrimina-tion against them." Whether unit employees would,in fact, have been employed at the Edison terminalabsent Respondent's unlawful refusal to considerthem is a matter that it left for determination at thecompliance stage of this proceeding.as It is entirelypossible that for lawful business reasons unit em-ployees would not in any event have been em-ployed at Edison. Accordingly, unlike colleages, Icannot conclude on this record that the inference is2 I agree with my colleagues that, in view of the closing of theNewark facility, it is appropriate to order Respondent to mail a copy ofthe notice to unit employees.29 See Pierce Governor Company. Division of Avis Industrial Corporation,243 NLRB 1009 (1979); Shawnee Industries. Inc.. subsidiary of 7hiokolChemical Corporation. 140 NLRB 1451 (1963), enforcement denied onother grounds 333 F.2d 221 (lOth Cir. 1964). See also The Norwalk Hooni-trat 245 NLRB No. 57 (1979).30 Pierce Governor. supra, 243 NLRB 1009.warranted that, "absent Respondent's discrimina-tion, the Union would have retained its majorityamong Respondent's employees after the transferto the Edison facility."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.WE WILL NOT refuse to consider our formerNewark, New Jersey, truck leasing terminalemployees for employment at our Edison ter-minal because they were formerly representedby Local Union 723, a/w International Broth-erhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of their right to engage in or to re-frain from engaging in any or all the activitiesspecified in Section 7 of the Act. These activi-ties include the right to self-organization; toform, join, or assist labor organizations; to bar-gain collectively through representatives oftheir own choosing; and to engage in otherconcerted activities for the purpose of collec-tive bargaining or other mutual aid or protec-tion.WE WILL bargain in good faith with theabove-named Union concerning the effects onemployees represented by that Union of ourdecision to sell part of our business and totransfer the remainder from Newark toEdison, New Jersey.WE WILL, upon request, bargain collectivelywith the above-named Union as the exclusivebargaining representative of our mechanicsand garagemen at the relocated facility inEdison, New Jersey, and embody in a signedagreement any understanding reached.WE WILL offer Clifton Beard, Jesus Bonilla,Robert Carter, Otis Joyner, HollowellMcLeod, Edward Matthews, Stanley Mayo,Vincent Mills, Joseph Prophete, Jesus Rivera,Henry Robinson, Robert Watson, and RichardWojciechowski employment in the same jobsfor which we would have hired them if therehad been no discrimination against them, or, if166 NATIONAL CAR RENTAL SYSTEM, INC.those jobs no longer exist, in substantiallyequivalent jobs. In the event that a sufficientnumber of jobs have not become availablesince the Edison terminal opened, WE WILLplace their names on a preferential hiring listand offer them the first jobs that become avail-able for which they would have been hired ifthere had been no discrimination against them.WE WILL also make them whole with interestfor any loss of earnings they may have suf-fered as a result of the discrimination againstthem, and provide them with such additionalamounts for a period required by a Decisionand Order of the National Labor RelationsBoard.NATIONAI CAR RENTAL SYSTEM,INC.DECISIONSTATEMENT OF THE CASEDAVID S. DAVIDSON, Administrative Law Judge: Thecharge in this case was filed on March 20, 1978, byLocal Union 723, a/w International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, hereinafter referred to as the Union. The com-plaint issued on May 26, 1978, alleging that Respondentsold a substantial portion of its business at its Newark,New Jersey, truck rental facility, transferred the remain-der to a new location, and terminated all its employeeswithout notice to the Union or an opportunity to bargainwith Respondent over its decisions and their effects uponemployees, thereby violating Section 8(a)(1) and (5) ofthe Act. The complaint also alleges that Respondentfailed and refused to transfer or hire any of the formerNewark bargaining unit employees because of theirunion membership, thereby violating Section 8(a)(3) and(1) of the Act. In its answer, Respondent denies the com-mission of any unfair labor practices.A hearing was held before me in Newark, New Jersey,on October 31, November 1, and December 5 and 6,1978, and in Fort Worth, Texas, on January 19, 1979. Atthe conclusion of the hearing, the parties were givenleave to file briefs, which have been received from theGeneral Counsel and Respondent.Upon the entire record in this case and from my obser-vation of the witnesses and their demeanor I make thefollowing:FINDINGS AND CONCLUSIONS1. THE BUSINESS OF RESPONDENTRespondent maintains its principal office and place ofbusiness in Minneapolis, Minnesota. It rents and leasescars and trucks at a number of facilities throughout theUnited States. At the time of the events at issue in thiscase, one of its facilities was located at 40 LafayetteStreet in Newark, New Jersey, where it engaged in therenting and leasing of trucks. On February 26, 1978, itclosed that facility and opened a new facility at Edison,New Jersey. These are the facilities involved in this pro-ceeding.In the course of its operations during 1977, a repre-sentative period, Respondent purchased goods and mate-rials valued in excess of $50,000, which were delivereddirectly to its Newark terminal from locations outsidethe State of New Jersey. I find that Respondent is anemployer engaged in commerce within the meaning ofthe Act, and that it will effectuate the policies of the Actto assert jurisdiction herein.II. THE I ABOR ORGANIZATION INVOLVEDThe Union is a labor organization within the meaningof Section 2(5) of the Act.II. THE AL.EGED UNFAIR I.ABOR PRACTICESA. The Facts1. Respondent's Newark operationsRespondent operated its truck renting and leasing fa-cility in Newark, referred to as the Newark or LafayetteStreet terminal, for more than 10 years, having taken itover as an operating terminal from a predecessor em-ployer. At the time of the takeover, the garagemen andmechanics at the terminal were represented by theUnion, and Respondent continued to recognize theUnion as their representative. It entered into a series ofcollective-bargaining agreements with the Union, themost recent of which became effective March 8, 1976,and was to remain in effect through March 7, 1979.Respondent also operates car rental facilities at theNewark Airport and in Newark, and employees at thoselocations are also represented by the Union. Until thetime of the events at issue in this proceeding, relationsbetween Respondent and the Union had been harmoni-ous, and there had been no strikes at any of the loca-tions.The Lafayette Street terminal was housed in leasedpremises, where Respondent employed a city manager,salesmen, office clericals, garagemen, and mechanics.The nature of its business was twofold. Respondentleased trucks, principally over-the-road tractors, on along term basis, and rented trucks, mostly smaller vans,on a daily basis. The leased trucks were generally kept atthe premises of the lessees, but brought to the LafayetteStreet terminal for fuel and service. The rental vehicleswere kept at Lafayette Street. The Lafayette Street ter-minal presented some service problems because of thesize of its garage doors and the size and location of itsfuel tanks.2. The decision to open a terminal at EdisonStarting in 1975, Respondent began a search in north-ern New Jersey for alternative facilities. Its objectiveswere-to find a replacement for Lafayette Street and tofind an additional location to serve as a satellite to theNewark terminal, and to expand Respondent's servicearea. In 1975, Respondent made an unsuccessful offer topurchase a facility in Carlstadt, New Jersey, 9 or 10167 DECISIONS OF NATIONAL LABOR RELATIONS BOARDmiles north of the Lafayette Street terminal. After failingto locate any other possible facility in northern NewJersey, in 1976 Respondent broadened its search, andlooked in the area southwest of Newark near Brunswick,while continuing to look in Newark for an alternative lo-cation to Lafayette Street Terminal. ISometime in the spring of 1977, John Manning, thenNewark city manager, located a site in Edison, NewJersey, about 20 miles southwest of Newark for a possi-ble satellite operation. In June 1977, Manning met withThomas Lavery, vice president and general manager ofthe truck division, and Cecil Davis, director of truck op-erations, at Respondent's Minneapolis office to discussthe Edison facility. In their discussion they agreed thatthe Edison facility should be operated as a satellite of theNewark terminal with one city manager and one officemanager, located in Newark, for both facilities. In thelight of a companywide management objective to elimi-nate gasoline powered vehicles and to concentrate ondiesel-powered over-the-road trucks, they noted advan-tages in the Edison location because of its proximity to amajor highway making it suitable for use as a fuel stopand an over-the-road repair shop as well as a local facili-ty to serve nearby industrial customers and expand Re-spondent's market area. They also planned to have ac-counts of present customers, who were located nearEdison, transferred to Edison from Newark for service.A suggestion by Manning that they plan to interchangework between the two terminals based on workloads wasrejected. In the discussion they agreed that three nonbar-gaining unit employees should be transferred fromNewark to Edison to serve as rental manager, secretary,and salesman. However, when Manning suggested thatthree garage employees should also be transferred fromNewark to the Edison facility, the suggestion was reject-ed, and Lavery told Manning that Respondent wantedthe Edison facility to be nonunion, and that he had itstraight from Respondent's president that there wouldnot be a union at Edison. Manning observed that theunion rate in Newark was not fair, but that it was apretty good union; that it was easy to deal with; that hefelt that a union shop was normal in the area; and that hewas afraid he would get someone like the Machinists inthe shop at a higher cost. Lavery replied that he did notcare how much more he had to pay, and that he wouldpay $9 or $10 an hour for good people.2I These findings are based on the testimony of Thomas Lavery, vicepresident and general manager of Respondent's truck division, and Wil-liam Zucco, its real estate attorney.2 Manning so testified. Lavery and and Davis denied that Lavery saidthat Respondent's president had instructed him to open a nonunion facili-ty in Edison. While both agreed that Manning had suggested the transferof mechanics and garagemen from Newark to Edison, they testified thatLavery rejected the suggestion on the ground that they had all the workthat they could handle in Newark and would not have to lay any person-nel off at Newark. I have credited Manning and not Lavery or Davis.While Manning left Respondent's employ involuntarily, and was a com-petitor at the time of the hearing, whose interests may be adverse to Re-spondent's, there is corroboration of Manning's testimony in that ofRozich, who testified that Manning had told him about the same timethat Edison would be staffed by nonunion garage help. Manning clearlywas not the originator of that plan, as all agreed that in Minneapolis heproposed the transfer of bargaining unit employees from Newark, andwhat he told Rozich corroborates his testimony that he was told in Min-neapolis that Edison would be nonunion. In addition, the reason whichAt this meeting, there was also discussion of curtailingthe solicitation of new lease business north of Newarkwhich could not be conveniently serviced out ofNewark, and following the meeting Lavery instructedRespondent's marketing and sales force to cease such so-licitation, and to make additional efforts to solicit addi-tional business in the vicinity of Edison in the hope ofexpanding Respondent's market area, south of Newark.3Although Respondent began to negotiate for a lease onthe Edison property in the spring of 1977, Respondent'spossession of the premises was delayed because of theneed to obtain a zoning variance before Respondentcould use the facility. A lease was executed in lateAugust calling for occupancy on December 1, but thevariance was not obtained until late November, and Re-spondent deferred its plans to use the facility until after a60-day appeal period expired. As no appeal was filed, theEdison premises finally became available for occupancyat the end of January 1978.3. The decision to sell the Newark accountsIn November 1977, while Respondent was waiting forthe Edison premises to become available, Jack Kirk, aformer city manager for Respondent at Lafayette Street,called Gray, Respondent's director of sales and market-ing. He told Gray that he was with another truck leasingcompany in the area, and that he would be interested inthe purchase of any accounts Respondent did not wantin the Newark area. Kirk said that he was aware thatRespondent had made a marketing decision to concen-trate on over-the-road diesel business, and that he was in-terested in gasoline straight truck business.Gray reported Kirk's call to Lavery who said that hewould think about it. Shortly thereafter, when Laverysaw Respondent's statement for October showing lossesin Newark for that month as in previous months, Laverysuggested that Gray ascertain whether Kirk was interest-ed in taking over all the accounts at the Newark termi-nal. As a result, Gray contacted Kirk and met with himin December. Toward the end of December Laveryasked Respondent's director of special projects, EdMatheson, to replace Gray in the negotiations with Kirk.In December, Lavery informed Cecil Davis, Respond-ent's director of operations about Kirk's inquiry, andasked his opinion concerning the wisdom of continuingLavery and Davis testified that Lavery gave for rejecting Manning's pro-posal does not withstand scrutiny, for the transfer of some accounts toEdison would leave Newark with less work than before, and until newaccounts were obtained, the workload in Newark would drop, leavingNewark overmanned. Finally, Davis' testimony as to the June meetingand in general was often hesitant and stated in hypothetical terms, leav-ing doubt that he disclosed the discussion as it occurred.I Manning testified, contrary to Lavery and Davis, that Lavery's in-struction,was to restrict solicitation of new business to the area south ofL.inden, New Jersey, which is 7 or 8 miles south of Newark. However,C. Edward Gray, Respondent's director of sales and marketing, as wellas Lavery and Davis, testified that he received no such instruction, andthat the only limitation on solicitation of new business in northern NewJersey was that it be confined to customers who could be convenientlyserviced at the Newark facility. In view of the fact that all the evidenceotherwise points to the fact that as of June Respondent planned to con-tinue operating a Newark terminal with Edison as a satellite, I do notcredit Manning's testimony as to the limitation on the solicitation of newbusiness.168 NATIONAL CAR RENTAL SYSTEM, INC.to operate the Newark facility. Davis advised considera-tion of the sale from both an economic and an operation-al point of view because the Newark operation had con-sistently lost money over a period of time, had limitedspace, and needed improvements which had been bud-geted.4At around the same time, Lavery held up a project toinstall new fuel tanks and a service island at the La-fayette Street terminal to facilitate fueling of vehiclesthere. 5Matheson negotiated with Kirk, and by late January1978, Kirk made an offer to purchase a portion of theNewark accounts. Respondent rejected the offer as unsa-tisfactory because it did not include all the accounts Re-spondent had intended to keep at Lafayette Street afterthe Edison terminal opened."In mid-January, a representative of another truckingcompany approached Matheson about the Newark ac-counts but that inquiry apparently led nowhere.On January 12, while Matheson was still exploring thepossibility of an agreement with Kirk, John Manning,who had resigned as Newark city manager in November,called Matheson on behalf of yet a third potential pur-chaser to ask whether Respondent had any accounts forsale at Newark.7Manning subsequently informed Mathe-son that he was working for a group which was planningto start a truck leasing operation in Newark under thename of Champion and was interested in purchasing allof Respondent's Newark accounts. Matheson negotiatedwith Manning for the sale of all the Newark vehicles andaccounts except those Respondent wished to transfer toEdison, and in due course on February 17, 1978, Man-ning presented Matheson with a draft purchase agree-' According to Davis, Respondent's operating statements for Newarkshowed a profit of $90,000 in 1974, which he considered suspect becauseof known internal regional problems at the time, a loss of $33,000 in 1975,a loss of $72000 in 1976, and a loss of $110,000 in 1977. According toDavis, despite the losses, Respondent had no desire to shut down theNewark terminal independent of the possible sale of accounts, andthrough February 1978, Respondent continued to project that it wouldoperate at both Newark and Edison until a firm agreement was reachedfor the sale of the Newark accounts. Davis testified that it was importantfor Respondent to maintain a position in New Jersey, even with losses, inorder to remain competitive with other truck leasing and rental compa-nies. Matheson also testified that he believed that if he failed to negotiatethe sale of the Newark leases, Lafayette Street would continue to operatewith Edison as its satellite.5 A budget for these improvements had been approved by Respond-ent's management in June at the same time that it approved a budget foroperations at Edison. On November 11, 1977, Davis recommended ac-cepting a contractor's bid of $10,700 for the project and sought l.avery'sapproval to proceed. However, Lavery did not give his approval and inearly December put a hold on the project. Although Respondent's RealEstate Attorney, Zucco, testified that efforts to find an alternate locationfor Lafayette Street continued after Edison was leased, he also testifiedthat his last correspondence on that subject was in October or November1977, and that these efforts evidently ended before Davis recommendedgoing ahead with the improvements at Lafayette Street.6 This occurred after Matheson took over the negotiations Gray gavehim a list of leases and equipment of customers which Respondentwanted included in any sale. The list excluded the leases then being serv-iced out of Newark, which Gray told Matheson were to be transferred toEdison for service sometime in the future.7 Other than the coincidence that there were three inquiries withil ashort period of time and weak hearsay testimony by Manning, there is noevidence that Respondent sought out potential purchasers, and Respopd-ent's witnesses testified that the inquiries were initiated by the potentialpurchasers.ment, signed by Champion. Matheson brought the pro-posed agreement to Lavery in Minneapolis with the rec-ommendation that Respondent agree to the sale of thetrucks and leases covered by the proposal.8Within Iweek after Matheson brought the draft contract to Min-neapolis, Respondent's representatives signed it.9Under the agreement, Respondent sold Champion Na-tional's interest in 22 truck leasing service agreementsand 41 trucks. Respondent agreed not to engage in truckrental and leasing business within the State of NewJersey with the accounts covered by the agreement, andto terminate or reassign all of its employees at theNewark facility effective as of the closing of the agree-ment. Champion agreed to enter into a sublease with Re-spondent for the Lafayette Street premises to extendfrom the date of the closing, March 6 until May 31,1978.4. Champion's offers of employment to some ofRespondent's employeesIn January during the negotiations for the sale of theNewark account, Manning told Matheson that if the ne-gotiations were successful he would want to talk to Re-spondent's employees about their availability to work forChampion. Matheson conveyed this information to Di-rector of Operations Davis. Thereafter, from late Janu-ary through mid-February, Manning approached some ofthe mechanics, including Clifton Beard and Jesus Bonilla,and inquired about their interest in working for Champi-on.to Beard told Manning that he would work forChampion, but Bonilla made no commitment until Re-spondent actually shut down the Newark operation. Theevidence does not show whether any other employeesmade commitments to Champion before February 26. Onat least two occasions in February, one just beforeChampion made its contract proposal, Manning came toLafayette Street and spoke to employees about workingfor Champion. These visits upset then City ManagerMonusky who believed that they were bad for employeemorale. When Matheson expressed Monusky's view toManning, he replied that he knew that Champion wasabout to make an offer for all the accounts Respondentwanted to sell, that he saw no reason why he could nottalk to the people, that he had hired some of them, andthat the employees were already aware that somethingwas happening.s Matheson testified that he did not feel that he had a firm deal until hereceived Champion's written proposal on February 17. Lavery testifiedthat he had doubts until the last minute that an agreement would bereached to sell the Newark accounts. However, Director of OperationsDavis testified that by late January or early February he concluded thata sale was likely because there were several bidders, and the only ques-lion was which deal Respondent was going to take.9 The exact date on which the contract was signed was not established.It is dated February 17, 1978. Whenever it was signed, agreement musthave been reached by the time Respondent began its preparations toclose the Newark terminal as set forth below."' At the time f the initial inquiry, Champion anticipated operatling ata different locaton.169 DECISIONS OF NATIONAL LABOR RELATIONS BOARD5. The transition from Respondent to Champion atLafayette Street and the preparations to open theEdison terminalEven before the agreement between Respondent andChampion was final, by letters dated February 16, 1978,and signed by City Manager Monusky, Respondent noti-fied its customers of impending changes. Those custom-ers whose leases were assigned to Champion under theagreement were advised of the assignment of their leases,of the identity of Champion and its personnel, of Cham-pion's assumption of the Lafayette Street terminal, and ofthe relocation of Monusky's office to Edison, NewJersey, all to be effective February 26, 1978. Those cus-tomers whose leases remained with Respondent were ad-vised that Respondent would be vacating the LafayetteStreet terminal effective February 26, 1978, and thattheir equipment would be serviced at Edison after thatdate.Immediately after the letters were sent, Matheson anda representative of Champion visited the customerswhose accounts had been sold to Champion. Of the 22lease customers covered by the agreement, several initial-ly refused to accept the assignment of Champion, andwere therefore retained by Respondent, at least tempo-rarily.Several weeks before February 26, Respondent's man-agement decided to open the Edison facility Monday,February 27.11 Apparently, the close of Respondent'sLafayette Street terminal was timed to coincide with theopening of Edison so that there would be no gap in Re-spondent's operations.In early February, the task of finding qualified me-chanics to work at Edison was delegated to Respond-ent's regional maintenance representative.In late February he went to Newark, where he inter-viewed applicants to work at Edison as working foremanand mechanics. 2Three or 4 days before February 26 Davis told CityManager Monusky that he, Rental Manager Kunkle, Sec-retary Karen Plowcha, and Lease Salesman Jim Whitewould be transferred to Edison, and that Monusky wasto terminate all the maintenance and garage employeesand the remaining clerical employees effective February25.'3 Davis told Monusky to consult Respondent's vicepresident of personnel and labor relations Sanville forfurther instructions as to what to tell the employees.Monusky then called Sanville, who was located in Min-neapolis, told him that the terminal was to be shut downthe following weekend, and asked Sanville what heshould tell employees. Sanville had no prior knowledge' Davis so testified but the precise date of this decision was not estab-lished2 Matheson testified that he met the regional maintenance representa-tive while in Newark in late February. He was not precise as to the timeHowever, applications from prospective mechanics were dated January26 and February 8. 22, and 25, indicating that the regional maintenancerepresentative was in Newark for interviews during the last week of Feb-ruary13 According to Davis, when he instructed Monusky to terminate themaintenance and garage employees he understood that Champion wasgoing to hire all of them There is no evidence, however, that this under-standing came from any source other than his conversations with Malhe-son during the negotiations with Championof the changes at Newark, except for one casual state-ment to him by Matheson about a month earlier that Re-spondent was thinking of selling the Lafayette Street ac-counts.Sanville advised Monusky to call the employees intohis office, to explain the situation to them, and to givethem letters advising them of their layoff so as to facili-tate their filing for unemployment compensation. Sanvillesaid nothing with respect to the possibility of transfers toEdison for the employees who were to be discharged.Monusky asked if he should call the Union, and Sanvillereplied that he would call the union president.On Thursday, February 23, Monusky called the ga-ragemen and mechanics together and gave them theirchecks and a letter stating that they were terminated asof the end of that week. Monusky told them that the ter-minal was moving to Edison and that it would no longeremploy any of them there. Some of them asked about thepossibility of working at the Edison facility, and Mon-usky told them that unfortunately there was nothing hecould do for them, that it was out of his hands, and thatas of February 25 they would be terminated. 4The bodyof letters which Monusky handed the employees stated:In accordance with our conversation on February22, 1978, you are terminated as of February 25,1978.This termination is based on the fact that NationalCar Rental System, Inc. is closing their truck facili-ty effective February 26, 1978.There were 13 employees in the bargaining unit whowere laid off. In addition, two clericals and a rentalsalesman who were not represented by any union werelaid off when the terminal closed.Respondent's Lafayette Street terminal terminated asof the close of business on February 25. Over the week-end Respondent moved its shop out of the LafayetteStreet terminal, and on Monday February 27, Championbegan its operations at that terminal. Four of Respond-ent's former mechanics started to work for Champion onthat date. Two more of Respondent's former mechanicsjoined Champion the following June.6. The opening of the Edison terminalOn Monday, February 27, Respondent opened theEdison terminal for business with Monusky as acting citymanager, the three former Lafayette Street employeesmentioned above, and three newly hired employees asmaintenance and garage personnel. 1The nature of Respondent's business at Edison was thesame as it had been in Newark. Respondent leased andrented trucks and provided the same maintenance serv-ices as it had in Newark. The transferred employees'duties were unchanged, and the maintenance and garage14 MonIusky so testified Heard testified to a slightly different version Ihave relied on Molusky's version as his recollection generally appearedbetter than that of Beard"' Of those who were transferred from Newark to Edison, Kunkle waslerminate(l 1o May 17, Plowcha o(n October 27. and Monusky on March20, 1978 An additional mechlanic wlas hired i (October 1978170 NATIONAL CAR RENTAL SYSTEM, INC.employees performed the same work as their counter-parts formerly performed at Newark.At the outset the Edison terminal retained seven of itsformer Newark lease accounts and had no other lease ac-counts. 6 One of them, Saffer Simon, was serviced byChampion at Newark on behalf of Respondent. Themaintenance and service of approximately 20 vehiclescovered by the other 6 leases was transferred from La-fayette Street to Edison. In the period from late Aprilthrough July, Saffer Simon and three more of the trans-ferred leases were sold to Champion, and returned to La-fayette Street. Thereafter, the Edison terminal retainedthree of the original Lafayette Street lease accounts,each located in or near Edison.'7 All 13 of the rentaltrucks at Lafayette Street were transferred to Edison onFebruary 26, and a number of vehicles which were forsale and carried on Respondent's books as Newark prop-erty were transferred to the Edison terminal on thebooks, although they were physically located in Bridge-port, Connecticut, because the market for sales wasbetter there.When Respondent planned to open Edison as a satel-lite of Newark, it budgeted funds to purchase new toolsand shop equipment for Edison, and in late 1977 it pur-chased the equipment which it stored in a Georgia ware-house. However, when the Newark terminal closed, Re-spondent shipped all the tools and shop equipment, aswell as some office furniture, from Newark to Edison,and it kept the newly purchased tools and equipment inits warehouse until needed at some other location. Theonly new equipment brought to Edison was an officetrailer and a new air compressor.7. Statements by supervisors concerning the moveUntil July 1977, David Rozich was a regional servicemanager for Respondent. In the course of his duties hevisited the Newark terminal intermittently. Before hislast visits to Newark in June, then City Manager Man-ning had located the Edison site and had told Newarkterminal employees of Respondent's plans to open a ter-minal there. 8When Rozich visited the terminal, em-ployees questioned him about moving to Edison and theimpact of a move on them. Rozich had been told byManning that Edison would be staffed by one top me-chanic and qualified diesel personnel, and that Edisonwould be nonunion. In discussing the matter with em-ployees, particularly Clifton Beard and Jesus Bonilla,Rozich discussed with them what Manning had told him,including the fact that the Edison facility would be non-union. In the course of Rozich's conversations withBeard, he offered to help Beard find a job in Dallas,where both of them came from, because Beard seemed tobe unhappy at the prospect of the possibility of moving16 Manning named seven accounts that were transferred, while Mon-usky named only six There was no evidence offered by Respondent tocontradict Manning's identity of the seventh transferred account.1 These three leases were with Roma Foodls, Marpal Toys, and Lami-nating Corp'" According to Clifton Beard, a former Newark mechanic. Manningoriginally told the employees that a portion of the operation would moveto Edison but that when the Lafayette Street lease expired Respondentwould more than likely move out of Newsark completelyto a nonunion shop.'9Rozich also told Beard that Re-spondent was going to get new help at Edison becauseRespondent's management blamed the mechanics atNewark for losses and operating problems at the termi-nal, but that in his opinion the fault was in the way theterminal was run and not with the men. Rozich also saidthat Respondent figured it could get along better withoutthe Union.20In early December, Director of Operations Davistalked to Newark Service Manager Raymond Fecherabout the opening of the Edison facility. Davis toldFecher that Newark would be closed, that Respondentwas going to move to Edison, that the shop in Edisonwould be nonunion, and that Fecher would be trans-ferred to Edison as service manager.2'Shortly thereafter at a Christmas party, Fecherwarned Beard and a few others that they would nothave jobs at Edison because Respondent wanted to getaway from the Union because it felt that the Unioncaused too much trouble. On the day of his terminationin January, Fecher advised the garage employees to lookfor other jobs because Respondent was going to closethe terminal.8. Communications between Respondent and theUnion concerning the closing of Newark and theopening of EdisonRespondent gave no formal notice to the Union of itsplans to sell the Newark accounts, to close the Newarkterminal, or to open the facility at Edison before the endof February 1978. However, Union President Zingoneheard rumors about the opening of an Edison facilityfrom employees starting about 6 months before themove, and toward the beginning of 1978, employees toldhim that they had heard that Respondent's new facilitywould be nonunion. Zingone sought to reassure the em-ployees that Respondent was going to relocate in theNewark area and would not be nonunion because it hada union contract. However, he did not contact Respond-ent to ask about the truth of the rumors or Respondent'splans.In late December City Manager Monusky told Zin-gone that Respondent was contemplating a move, possi-19 hese findings are based on a composite of the testimony of Beard,Bonilla. and Rozich Neither Beard nor Bonilla appeared to have a clearrecollection of these conversations, and particularly of their timing Ho'sw-ever, although Rolich initially denied discussing the possible closing ofthe Nes ark facility with employees, his subsequent testimony makes itclear that he discussed that possibility as well as what he had heard aboutEdison being operated as a nonunion terminal Thus it is clear that evenif the recollection of Beard and Bonilla may have been in error as tosome details, it was accurate in material substance.20 Beard and Bonilla so testified2i Fecher so testified Davis, whom I have not credited as to the Junemeeting between him, Lavery, and Manning, contradicted Fecher only asto an immaterial aspect of this conversation and was not otherwise ques-tioned about it. Although echer was discharged by Davis after an argu-ment and clearly left with hard feelings, this testimony of Fecher is un-contradicted in its material respects and does not stand alone as the onlyexpression of Respondent's intention to operate Edison nonunion I havecredited Fecher. I find it unnecessary to decide whether, as Fecher alsotestified, around the tilne echer was fired Rozich also made derogatoryremarks to him about the Newark employces and the Union, whichRotrich denied making171 DECISIONS OF NATIONAL LABOR RELATIONS BOARDbly to Edison. This was the first that Zingone was toldabout the move by any management source. Zingone didnot discuss with Monusky whether the new locationwould be union or nonunion. Monusky did not say whatwould happen at Lafayette Street or to the employeesthere, and Zingone did not ask.On February 22, 1978, Respondent's vice president forpersonnel and labor relations Sanville telephoned Zin-gone to advise him that Respondent was going to openthe Edison facility and close the Lafayette Street termi-nal. Sanville apologized for not being able to adviseZigone about the changes sooner, but said that he didnot know about the earlier and therefore could notinform Zingone. Sanville said that he hoped that theclosing would not have an adverse impact on the Union,and Zingone replied that the impact would be minimal asthe Union was diversified. In the course of the conversa-tion Sanville told Zingone that all the bargaining unitemployees at Lafayette Street would be terminated andpaid whatever was due them. Zingone said little in re-sponse other than that he wanted to check on the legal-ity of the situation and would get back to him. Therewas no mention of bargaining in the conversation.On the next day, Zingone called Sanville and said thatin his opinion Respondent's actions were illegal and thathe would file unfair labor practice charges against Re-spondent. Sanville told him that it was his prerogative todo so and suggested that it might be best to have theirrespective lawyers tackle that problem. Zingone did notexplain the basis of his opinion that Respondent's actionswere illegal, and there was no mention of bargaining intheir conversation.On that day Zingone visited the Lafayette Street ter-minal and asked Monusky what had been done. Monuskytold him that Respondent was moving to Edison, thatthe men had been given notice of termination, and thatthey would receive whatever pay and benefits werecoming to them. When Zingone protested the move,Monusky said that his hands were tied. They did not dis-cuss the possibility of transfer of the Newark employeesto Edison.On the same day Zingone filed a charge against Re-spondent in Case 22-CA-8235 containing the same alle-gations as the charge in the instant case which was fileda month later. However, the former charge was not de-livered to Respondent, perhaps because it showed La-fayette Street as Respondent's address.B. Concluding Findings1. The alleged refusal to bargaina. The contentions of the partiesThe General Counsel contends that Respondent wasobligated to bargain over its decisions to sell a portion ofits business at the Newark terminal and to relocate theremainder. The General Counsel contends further thatRespondent was obligated to bargain over the effect ofthose decisions on Respondent's bargaining unit employ-ees. Respondent contends that it had no obligation tobargain over any of these matters for several reasons. Itcontends that the decision to sell the Newark lease ac-counts and close the Newark terminal went to the coreof its entreprenurial control and was not a subject overwhich bargaining was required. Respondent contendsfurther that under the terms of the collective-bargainingagreement the Union had waived bargaining with respectto all matters for the duration of the agreement and thatby its conduct the Union waived bargaining over all thematters here at issue.b. The decision to sell the Newark accounts and closethe Newark terminalThe facts found above show that Respondent initiallyintended to continue operating at Newark with Edison asa satellite location. However, when potential buyers ofthe Newark lease accounts appeared on the scene, Re-spondent suspended its plans to upgrade the Newark ter-minal facilities, negotiated the sale of the Newark ac-counts and the sublease of the Lafayette Street terminal,and closed the Newark terminal.Although there is evidence discussed below that unionconsiderations entered into Respondent's decisions withrespect to the manning of the Edison terminal, there isno evidence that those considerations entered into thedecision to sell the Newark accounts and close theNewark terminal. The evidence indicates that the idea ofselling the accounts originated with the prospective pur-chasers and not with Respondent, and for some timeafter Respondent made its manning decision with respectto Edison until the inquiries were made about selling theNewark accounts, Respondent planned to continue theNewark operation. While Respondent was projecting anet profit for the combined Newark-Edison operation inits projected budget, it had experienced steady losses atNewark, and the Champion proposal to purchase theNewark accounts promised a more certain end to theNewark losses than the budget projection for the futureof the combined facilities.In General Motors Corporation, GMC Truck & CoachDivision, 191 NLRB 951 (1971),22 a majority of theBoard held that a decision to close an existing facilitywhich involves a "significant investment or withdrawalof capital" as to "affect the scope and ultimate directionof the enterprise" is essentially financial and managerialin nature and not of a kind which Congress intended toencompass within the meaning of "rates of pay, wages,hours of employment, or other conditions of employ-ment."23In General Motors, a buyer had purchased per-sonal property and equipment from the employer, hadsublet the premises from the employer, and had enteredinto a franchise agreement for the sale of the employer'sproducts. The Board found that the transaction was anarm's-length sale involving withdrawal of capital by theemployer with a corresponding investment by the buyerand therefore that the employer was not obligated tobargain over the decision to sell with the employees' rep-resentative.2 Enfd sub nom. International Union, United Automobile,. 4erospaceand .Agricultural Implement Workers of America, UA H, and its Local 864UAW v NL.R B.. 470 F.2d 422 (DC.Cir 1972)'1: 191 NIRBI at 952172 NATIONAIL CAR RENTAL. SYSTEM, INC.More recently in Merryweather Optical Company, 240NLRB 1213 (1979), a Board majority relied on the Gen-eral Motors rationale in finding that an employer was notobligated to bargain over a plant closing for economicreasons which resulted in the termination of the employ-er's existence as a business entity.Here the transaction is substantially the same as inGeneral Motors. Respondent sold trucks and lease ac-counts, and sublet the Lafayette Street premises toChampion. There is no question that it was an arm's-length transaction which resulted in a withdrawal of cap-ital by Respondent with a corresponding investment byChampion; and that it affected the scope and direction ofRespondent's New Jersey operations. I find that the deci-sion to sell the Newark accounts and, consequently, toclose the Newark terminal is indistinguishable from thedecision in General Motors and that Respondent thereforehad no duty to bargain over it.24c. The decision to open the Edison terminal and movecertain Newark accounts to itAssuming that Respondent's bargaining obligation in-cluded a duty to bargain over its decision to relocate aportion of the Newark operation in Edison, the questionremains whether the Union waived its right to bargainover this decision.The evidence in this regard shows that for a period ofseveral months before any representative of Respondent'smanagement gave any notice to the Union of its planswith respect to Edison, Union President Zingone heardrumors from employees that an Edison terminal wouldbe opened and operated as a nonunion facility. Zingonemade no effort to ascertain their truth from Respondent.In late December 1977, Newark Acting City ManagerMonusky told Zingone that Respondent was contemplat-ing a move from Newark, possibly to Edison. Zingonedid not ask Monusky whether the new location would beunion or nonunion, nor did he ask what would happen tothe Lafayette Street employees. He made no request tobargain over the prospective move and took no actionuntil 2 months later in February, when Sanville notifiedhim that the move would take place in 4 days.While it appears that Sanville, the official who normal-ly dealt with the Union, gave no notice of Respondent'sintentions until the move was imminent, by late Decem-ber Zingone had been informed by a reasonable manage-ment official that a move was being contemplated, andthat information did not come in a vacuum. To be sure,Zingone had no obligation to request bargaining simplyon the basis of shop rumors, but with those rumors asbackground, when Monusky informed Zingone of theprospective move, Zingone had all the notice he neededto conclude that if the Union wished to bargain over theprospective move the time was ripe to request bargain-24 Cf. Royal Typewriter Company. a Division of Litton Business Systems,Inc. a Subsidiary of Litton Industries. Inc., and Litton Industries, Inc., 209NLRB 1006, 1012 (1974); Brockway Motor Trucks. Division of MackTrucks, Inc., 230 NLRB 1002 (1977), enforcement denied 582 F.2d 720(3d Cir. 1978); L. E. Davis, d/b/a Holiday Inn of Benton, 237 NLRB 1042(1978). To the extent that Young Motor Truck Service. Inc., 156 NLRB661 (1966), is inconsistent with General Motorv, it appears to have beenmodified by that decisioning.25I find in these circumstances that the Union hadactual notice of Respondent's intention to move a por-tion of its business from Newark before the movebecame an accomplished fact; and that by failing to re-quest bargaining over the decision with due diligenceafter receiving such notice the Union waived its right tobargain over the decision.26d. The effects of the decisions to close the Newarkterminal and move a portion of its work to EdisonAgain assuming that Respondent had a duty to bargainover the effects of its decisions to close the Newark ter-minal and to relocate a portion of its operation inEdison, the question remains whether the Union waivedits right to bargain over the effects.As found above, Zingone had actual notice in late De-cember that Respondent was contemplating a move fromNewark, but made no request to bargain over the deci-sion or its effects at that time. On February 22, Sanvillegave Zingone notice that in 4 days the Newark terminalwould close, the Newark employees would be terminat-ed, and the Edison terminal would be opened. Zingonemade no request to bargain at that time. On the follow-ing day, Zingone called Sanville to say that in his opin-ion Respondent's actions were illegal and that he intend-ed to file unfair labor practice charges, but he was notspecific as to the nature of the claimed illegality and heagain made no request to bargain. Although on the sameday Zingone filed a charge alleging a refusal to bargain,that charge was never received by Respondent, and itwas not until a month later that Respondent learned thatthe Union charged it with a refusal to bargain.The information Monusky gave Zingone in December,while containing no mention of the sale of a portion ofthe Newark operation, nonetheless put Zingone onnotice that changes were under consideration whichwould affect the entire bargaining unit, and a request tobargain over effects as well as the decision to relocatewould have been appropriate at that time. Moreover,Sanville's February 22 notice to the Union was not toolate to provide an opportunity for bargaining over the ef-fects of the decision to sell most of the Newark oper-ations and relocate the remainder. Even then Zingoneonly protested that Respondent's actions were illegal andmade no request to bargain.27I find that Zingone's fail-ure to request bargaining with respect to the effects ofRespondent's proposed relocation in December or its an-nounced decisions in February resulted in a waiver ofthe Union's right to bargain over the effects of the deci-sions to close the Newark terminal and relocate a portionof its operations in Edison.For the reasons set forth above, I find that the GeneralCounsel has failed to sustain the refusal to bargain allega-tions of the complaint, and that it is unnecessary to con-sider Respondent's other contentions in defense of theseallegations.a Meharry Medical College, 236 NLRB 1396 (1978)ae Meharry Medical College. supra. International Offset Corp, 210 NLRB854 (1974)27 Sec Clarkyod Corporation, 233 NlRB 1172 1977)173 DECISIONS OF NATIONAL LABOR RELATIONS BOARD2. The alleged discriminationThe General Counsel contends that Respondent violat-ed Section 8(a)(3) and (1) of the Act by terminating theNewark garage employees and failing to consider themfor transfer to the Edison terminal. Respondent contendsthat it had no antiunion animus, that its decisions withrespect to opening and staffing the Edison facility weremade before any decision to close the Newark facility,and that its decisions were based entirely on valid busi-ness considerations.At the outset it may be observed that the GeneralCounsel does not contend that the decisions to open theEdison terminal or to transfer certain Newark accountsto it were motivated by antiunion considerations. TheGeneral Counsel contends only that the decision to staffthe garage at Edison entirely with new employees andnot to offer Newark employees the opportunity to trans-fer there were discriminatorily motivated.Going to the heart of the General Counsel's conten-tion is the evidence with respect to the June 1977 meet-ing between Manning, Lavery, and Davis in Indianapo-lis. As indicated above, I have credited Manning's ver-sion of what was said at that meeting about the manningof the garage. The statements made at that meeting donot stand alone as the only expression of Respondent'sintent to operate Edison nonunion, for Fecher's testimo-ny was uncontradicted that Davis expressed that intentto him in December. The statements made by Lavery inJune take on added weight because they were made indirect response to Manning's proposal to transfer threeNewark garage employees to Edison.Respondent contends that no animus can be found inthis case because its relations with the Union before Feb-ruary 26 were harmonious, and there is no other evi-dence of antiunion hostility on the part of the employer.However, the record of past relations, while significant,cannot overcome the specific evidence of animus, par-ticularly in the light of the discussion below.Apart from the direct evidence of Respondent's an-tiunion motivation for not transferring employees fromthe Newark bargaining unit to Edison, there is other evi-dence to show that the reasons advanced by Respondentfor not offering Newark employees the opportunity totransfer to Edison were not valid. Respondent points outthat the decision to staff Edison with new employeeswas made before the decision was made to closeNewark, presumably to support the testimony of Laveryand Davis that the reason for rejecting Manning's pro-posal to transfer Newark employees was based on thebelief that there would continue to be ample work forthe garage employees at Newark. However, in the lightof plans to transfer at least three lease accounts fromNewark to Edison, it is difficult to understand Lavery'sclaimed belief in June that all Newark employees wouldbe kept busy after the transfer. Whatever validity thatreason for rejecting Manning's proposal may have had inJune, by February, when Respondent hired the Edisonemployees, the facts had radically changed. By February17, before Matheson saw the regional service manager atNewark interviewing applicants and before some of theapplications were received, Respondent knew that noneof its Newark garage employees would be needed by itafter Edison opened, and indeed the future prospects forthe Newark employees had substantially changed by thetime Matheson was assigned to negotiate the sale of theNewark accounts. There is testimony that mechanicswere in short supply, yet at no time was any considera-tion given to the transfer of any of the Newark garageemployees.Respondent contends that it believed Champion wouldhire all the Newark garage employees. But that beliefwas based solely on a report by Matheson to Lavery.Respondent did not attempt to learn to what extentChampion had offered employment to bargaining unitemployees, and there was no agreement between Re-spondent and Champion that Champion would hire allthe garage employees. The terms of the agreement Re-spondent signed with Champion provided only that Re-spondent would either terminate or reassign its employ-ees. In any event, whatever Respondent's belief as toChampion's intentions, its employees were not obligatedto go with Champion, and Respondent's failure in thecircumstances to even ask whether any of its employeeswould prefer a transfer to Edison is another indicationthat it had a predisposition not to consider any of themfor employment at Edison, whether or not available.While there is some testimony relating Respondent'sdesire to operate Edison nonunion to concern over thequality of the work of the Newark employees, no effortwas made to distinguish between the Newark employeesbased on their abilities or to compare them to the appli-cants hired to work at Edison. The decision to terminatethe Newark employees was made in Minneapolis andhanded down to local management without discussion ofany employee's merits with local management. All wereexcluded from consideration, including Clifton Beard, ofwhom Rozich had such regard that he offered to assistBeard to obtain other employment with Respondent or acompetitor in Dallas. Even when Respondent experi-enced turnover among the Edison employees after Feb-ruary 28, it gave no consideration to its former Newarkemployees for employment. Most telling, in their Juneconversation with Manning neither Lavery nor Davisadvanced any alleged shortcomings of the Newark em-ployees as a reason for not offering them the opportunityto transfer, even under their versions of that conversa-tion.I find in all the circumstances that Respondent system-atically excluded the Newark garage employees for con-sideration for employment at Edison because of thedesire voiced within ranks of management to have a non-union operation at Edison and that such systematic ex-clusion constitutes discrimination within the meaning ofSection 8(a)(3) and (1) of the Act.28IV. THE REMEDYHaving found that Respondent engaged in certainunfair labor practices, I shall recommend that it be or-dered to cease and desist therefrom and that it take cer-2s Alexander Dawson. Inc. d/b/a Alexander's Restaurant and Lounge,228 NLRB 165 (1977).174 NATIONAL CAR RENTAL SYSTEM, INC.tain affirmative action set forth below to effectuate thepolicies of the Act.It having been found that Respondent unlawfully dis-criminated against Clifton Beard, Jesus Bonilla, RobertCarter, Otis Joyner, Hollowell McLeod, Edward Mat-thews, Stanley Mayo, Vincent Mills, Joseph Prophete,Jesus Rivera, Henry Robinson, Robert Watson, andRichard Wojciechowski with respect to employment atits Edison terminal, it will be recommended that Re-spondent be required to offer them employment in thesame jobs for which they would have been hired absentthe discrimination against them, or if such jobs no longerexist, in substantially equivalent jobs. In the event that asufficient number of jobs have not become availablesince the Edison terminal opened, it will be further rec-ommended that Respondent be required to place theirnames on a preferential hiring list and offer them the firstjobs that become available in which they would havebeen employed absent discriminatory considerations. Itwill further be recommended that Respondent be re-quired to make them whole for any loss of earnings theymay have suffered as a result of the discriminationagainst them by payment to each of them of the amountsthey would have earned if Respondent had given themnondiscriminatory consideration for employment, less netearnings to which shall be added interest to be computedin the manner prescribed in F. W Woolworth Company,90 NLRB 289 (1950), and Florida Steel Corporation, 231NLRB 651 (1977).2929 See, generally, Isis Plumbing & Heating Co., 138 NLRB 716 (1962).Upon the basis of the above findings of fact and theentire record in this case, I make the following:CONCLUSIONS OF LAWI. National Car Rental System, Inc., is an employerengaged in commerce within the meaning of Section2(2), (6), and (7) of the Act.2. Local Union 723, a/w International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, is a labor organization within the meaning ofSection 2(5) of the Act.3. By refusing to consider its Newark terminal employ-ees for employment at its Edison terminal because oftheir representation by the above-named Union, therebydiscriminating in regard to the hire of Clifton Beard,Jesus Bonilla, Robert Carter, Otis Joyner, HollowellMcLeod, Edward Matthews, Stanley Mayo, VincentMills, Joseph Prophete, Jesus Rivera, Henry Robinson,Robert Watson, and Richard Wojciechowski and dis-couraging membership in the Union, Respondent has en-gaged in unfair labor practices within the meaning ofSection 8(a)(3) and (1) of the Act.4. The General Counsel has failed to establish that Re-spondent unlawfully refused to bargain with the Union inviolation of Section 8(a)(5) and (1) of the Act.[Recommended Order omitted from publication.]175